Bussey, Justice
(dissenting).
Being unable to agree with the conclusion that the driver’s delicts were, as a matter of law, imputable to Mrs. Baker I most respectfully dissent. True, Mrs. Baker was the owner of the automobile. Being present, she had the legal right to control the same. And, the driver was her son. The presence of the owner, with the legal right of control, and the relationship of mother and son, are however, insufficient facts to create the relationship of master and servant. In this connection see Neese v. Toms, 196 S. C. 67, 12 S. E. (2d) 859. In order to impute any recklessness of the son to his mother, under the principles of respondeat superior, it is necessary that the son must have been engaged in the service of his mother and subject to her direction and control while so engaged. In this respect I think the evidence is susceptible of more than one reasonable inference.
Our consideration of this question is necessarily guided by certain elementary principles of law. All of the evidence, together with the inferences reasonably deducible therefrom, have to be viewed in the light most favorable to respondent. Contributory negligence or willfulness is an affirmative defense, the burden of proof being upon appellant. On appeal, the burden is on appellant to show not only error, but prejudice. In the light of these principles, I proceed to consider the record before us and the evidence therein contained.
The record does not contain the charge of the trial judge, and we are left in the dark as to precisely what he charged the jury with respect to imputation of negligence or willfulness. The only witnesses testifying who could throw any light on the actual relationship existing between the parties, were Mrs. Baker’s husband, W. L. Baker, and her adult *528son, Clifton Baker. The record does not contain the entire testimony of either, but only excerpts therefrom. The testimony of W. L. Baker throws no light on the question under consideration, and the rather meager facts we have before us bearing on the relationship of the parties is contained in an excerpt from the testimony of Clifton Baker. From his testimony, viewed in the light most favorable to respondent, the following facts appear.
Clifton Baker, an adult, was stationed at Myrtle Beach Air Force Base, and had come home for a couple of days during the holiday weekend. The automobile involved was a 1961 Chevrolet Corvair, which had orginally been purchased when new by Clifton Baker, but had been sold by him some time thereafter to his mother. Neither the date of, nor the consideration for, this sale appear in the record. Winifred Baker, while only 18 years of age and still living at home, was employed and, on the day of the tragedy, worked until about 3 o’clock P. M. Winifred was a good, experienced, cautious driver. At approximately 4 o’clock P. M., Clifton left the home of his parents in Kershaw, driving the automobile, for the purpose of returning to Myrtle Beach Air Force Base. On this trip his brother, Winifred accompanied him, sitting on the front seat beside him and Mrs. Baker also accompanied him, sitting on the rear seat of the automobile.
When the parties arrived at Myrtle Beach, Clifton released the wheel of the automobile to his brother Winifred, and Mrs. Baker then got into the front seat beside Winifred. There is nothing in the record as to any conversation which took place at that time between the parties. It was brought out that Mrs. Baker contemplated stopping to see a party in Darlington in the course of the return trip. Whether she made such stop or not, the record does not show, but it is clearly inferential that this intended stop was merely a side incident of the main purpose of the journey. I think it clear from the evidence that the principal, if not the only real purpose, of the trip was to serve the convenience and ends *529of Clifton Baker, and not some business, purpose or end of Mrs. Baker.
This meager evidence is clearly susceptible of the inference I think, that Mrs. Baker simply entrusted the automobile to her son Clifton, to whom the automobile had formerly belonged, for the purpose of accomplishing his return to Myrtle Beach. And that he, having arrived at his destination, relinquished the same to his brother for the purpose of completing the mission or purpose for which the automobile had been entrusted to him, Clifton, by returning it to Kershaw. That Mrs. Baker, no doubt, desired to accommodate her adult son, enjoyed his company on the trip, and of course desired to return home, are matters which were purely incidental to the main purpose of the trip, which was to serve the ends of Clifton Baker.
If any of the testimony, adduced on the trial, threw any light upon the circumstances attendant upon the inception of Clifton’s trip to Myrtle Beach, such portion of the testimony was excluded from the record on appeal. The record contains no mention of any conversation between the parties or plans for the trip. Since the journey did not commence until approximately an hour after Winifred finished work, and since Clifton drove to Myrtle Beach, where he released the wheel to Winifred for the purpose of the return trip, I think that the jury could well have reasonably inferred that Clifton made some arrangement with his mother for his use of the car, with the understanding that Winifred would go along and drive the car back. Whether, or under what circumstances, Mrs. Baker planned and intended to make the trip herself, or whether she decided to go at the last minute as an afterthought, is simply not shown by the record. Whatever plan or arrangement was entered into, the fact remains that the real purpose of the trip was to accomplish Clifton’s ends.
While I know of no case in this state directly in point, I think the clear weight of authority from other jurisdictions *530supports the proposition that, even in cases where the normal relationship of master and servant exists, returning an automobile to the owner following its use by the servant for his own purposes, is not a service being rendered for the owner so as to constitute the driver the servant of the owner. The fact that the owner may receive some incidental benefit from or in connection with the trip does not alter the relationship. See annotation in 51 A. L. R. (2d) commencing at page 21, particularly the cases collected in Sections 3, 4 and 6.
With the burden of proof being upon the appellant to prove contributory willfulness on the part of Mrs. Baker, by imputation or otherwise, and the further burden resting upon appellant of bringing before this court a record sufficient to show wherein the court below committed error, I do not think this court is warranted in holding that Winifred was, as a matter of law, the agent or servant of Mrs. Baker at the time. Under all of the circumstances disclosed by the record, I think a jury issue was presented.